Citation Nr: 1428518	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, to include as secondary to medications taken for service-connected disabilities.

2. Entitlement to service connection for tinnitus, to include as secondary to medications taken for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

In November 2010, the Veteran and his representative appeared at the RO to present oral testimony and arguments in support of his claims in a videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

This matter was previously remanded by the Board for further development in April 2011.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.


FINDINGS OF FACT

1. There has been no demonstration by competent clinical evidence, or credible lay evidence, that bilateral hearing loss disability was present during military service or was demonstrated to a compensable degree within a year of discharge from service, that there is a nexus or link between bilateral hearing loss disability and the Veteran's active service, to include as secondary to a service-connected disability.

2. There has been no demonstration by competent clinical evidence, or credible lay evidence, that tinnitus was present during military service or that there is a nexus or link between tinnitus and the Veteran's active service, to include as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active service, sensorineural hearing loss may not be presumed to have been and bilateral hearing loss is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2013).

2. Tinnitus was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 
 
A letter dated February 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the Virtual VA electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The record indicates that the Veteran was also afforded a VA examination in July 2007 and September 2011, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examination involved review of the claims file and thorough examinations of the Veteran.  As such, the Board finds these examinations are adequate.  

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claims.

Furthermore, in November 2010 the Veteran testified at a Board hearing over which the undersigned Veterans Law Judge (VLJ) presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned clarified the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  The Veteran's representative and the VLJ asked questions directed at identifying whether the Veteran met the criteria for a grant of service connection.  The VLJ sought to identify any pertinent evidence not currently associated with the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Byrant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

The Board also finds there has been substantial compliance with its April 2011 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Veteran is seeking service connection for bilateral hearing loss and tinnitus. He essentially contends that he developed these disabilities as a result of noise exposure during his military service.

Governing Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the present case, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2013); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection on both direct and secondary bases.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The United States Court of Appeals for the Federal Circuit  has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet.  App. 49 (1990).

Factual Background and Analysis

Turning to the evidence of record, the Veteran's service records indicate that his primary Military Occupational Specialty during his nearly nine years of active service in the United States Army was as a self-propelled field artillery system mechanic and a light weapons vehicle and power generator mechanic.  In his oral and written statements in support of his claim, he contends that his hearing loss and tinnitus are related to his exposure to acoustic trauma (identified as artillery fire, and machine shop, vehicle engine, and power generator noises) during service as a result of working in proximity to self-propelled 8-inch field guns and various wheeled and tracked military vehicles in his capacity as a mechanic involved in their maintenance and repair.  He states that after service, he only worked as an automobile mechanic for approximately 2 to 3 months before changing careers to an electronic technician, which was computer-based and involved no noise exposure.

At the Veteran's videoconference hearing before the Board in November 2010, he raised the additional theory that his hearing loss and tinnitus are secondary to his service-connected bilateral knee disorders on the basis of being a chronic side-effect of medication prescribed to treat these orthopedic disabilities.  The Board notes that the Veteran is service connected for bilateral chondromalacia patellae, degenerative joint disease of both knees, and status post bilateral total knee arthroplasty for which the records reflect that he is being regularly prescribed non-steroidal anti-inflammatory medication, as well as others, to include Ascriptin, acetaminophen, Allopurinol (for gout), Arthrotec, Lortab, and Aleve.  The Veteran reported that during his research he found recent clinical studies indicating that hearing loss and tinnitus are known side effects of using non-steroidal anti-inflammatory drugs (NSAIDs).

The Veteran also testified that he was not exposed to loud noise post-service, occupationally or recreationally. 

According to the service treatment records, there is no indication the Veteran complained of, was treated for, or diagnosed with hearing loss during service.  The Veteran's August 1977 service entrance examination noted the Veteran did not have hearing defect.  According to a May 1980 Report on Hearing Conservation Serial Audiograms audiometric testing revealed the following pure tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
10
10
10
10
LEFT
40
20
20
15
15

The January 1987 separation examination reflects the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
5
5
10
LEFT
5
5
0
5
10

Based on these findings, the Veteran was not diagnosed with bilateral hearing loss.  Furthermore, according to the January 1987 Report of Medical History, the Veteran denied having hearing loss.

Post-service treatment records from Mid-Kansas Ear, Nose, and Throat, dated October 23, 2001, indicate the Veteran was diagnosed with chronic serous otitis media and left otitis externa.  At a follow up appointment, dated October 30, 2001, the Veteran stated that his hearing was "somewhat decreased on the left still.  He denies any significant drainage from his ears.  He denied any vertigo or tinnitus."

In July 2007, the Veteran underwent a VA audiology examination where audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
15
20
LEFT
5
5
0
50
50

Speech recognition ability was 100 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with hearing loss which was not disabling per 38 C.F.R. § 3.385 with the degree of loss:  not applicable in the right ear and moderate hearing loss in the left ear with degree of loss:  moderate.  The Veteran was also diagnosed with bilateral tinnitus.

Upon physical examination and a review of the claims file, the examiner opined:

[T]his Veteran's hearing loss is not caused by or a result of acoustic trauma while in the military.  It is the opinion of this examiner that this [V]eteran's tinnitus is less likely as not due to acoustic trauma in the [military] service... Discharge exam documents normal hearing sensitivity, bilaterally, with the exception of a mild hearing loss at 500 Hz in the right ear.  On today's exam, the threshold at 500 Hz in the right ear is normal.  There could be many explanations for why this [V]eteran displayed a hearing loss at 500 Hz in the right ear upon discharge and display normal threshold at that frequency today, however, acoustic trauma would not typically cause a hearing loss at the low frequencies and should be ruled out as a cause.

Regarding the Veteran's tinnitus, the examiner noted the Veteran is unsure of when it started and denied tinnitus in October 2001 according to the Mid Kansas ENT report.  The service treatment records are also negative for tinnitus.

In September 2011, the Veteran underwent another VA audiology examination where audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
40
LEFT
20
20
15
55
60

Speech recognition ability was 96 percent, bilaterally.  The Veteran was diagnosed with sensorineural hearing loss and tinnitus, bilaterally.

Upon examination and a review of the evidence of record, the examiner opined the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  This examiner stated that her opinion is essentially the same as the July 2007 VA examiner.  This examiner opined: 

[The] Veteran's current hearing loss is not caused by or a result of acoustic trauma while in the military.  Veteran's discharge exam documents him as having normal hearing at all frequencies, bilaterally, with the exception of 500 Hz in the right ear.  As [the July 2007 VA examiner] stated previously, there are several possible reasons for the "hearing loss" at 500 Hz in the right ear at the time of discharge.  Also point out by [the July 2007 VA examiner], the [V]eteran displayed normal hearing sensitivity at 500 Hz in the right ear at the time of her evaluation with him... the [May 1980] evaluation also documented a hearing loss at 500 Hz, bilaterally.  However, the threshold at 500 Hz in the left ear had significantly improved, reverting back to normal hearing sensitivity, at the time of discharge [seven] years later, just as the right ear improved at 500 Hz at the time of the 2007 evaluation 20 years later.  [The 2007 VA examiner] also pointed out the fact that acoustic trauma would not typically cause hearing loss at low frequencies, and should be ruled out as a cause.

Regarding his tinnitus, the examiner opined it was less likely than not caused by or a result of military noise exposure.  The examiner provided the following rationale:

[The] Veteran's [service treatment records] are negative for any evidence to support or refute his claim that his tinnitus was due to military service noise exposure.  He is unsure of the date and circumstances of onset.  [The] Veteran reported having tinnitus at [an] [October 18, 2001] appointment at Mid-Kansas [Ear, Nose, and Throat], but then denied having tinnitus 5 days later when seen there again on [October 23, 2001].  The [V]eteran had normal hearing sensitivity at the time of discharge.  However, again, because there is no evidence to support or refute the [V]eteran's claim that the tinnitus began while in service or shortly thereafter, this examiner cannot rule out acoustic trauma as a possible cause, although it is most likely not.

Regarding secondary service connection on the basis that it is a chronic side-effect of medication prescribed to treat his service-connected disabilities, the examiner could not provide an opinion and deferred it to another examiner for one. 

A separate September 2011 VA opinion also determined that it was less likely than not that the Veteran's tinnitus was incurred in or caused by an in-service injury, event, or illness.  The examiner referred to the July 2007 VA opinion, the October 2001 treatment record from Mid-Kansas Ear, Nose, and Throat, and the in-service treatment records and concluded that the "Veteran has not been consistent in the reporting of tinnitus."  The examiner stated that "[tinnitus] can occur in patient taking high doses of [Acetylsalicylic acid] and is typically reversible and may be evident with the elderly population, of which this [V]eteran is not, he is 41 years of age."  The examiner also referred to clinical pharmacology and up-to-date side effects of the medications the Veteran is taking which indicated there was "no evidence of tinnitus as a side effect" for Ascriptin, acetopminophine, Allopurinol, Arthrotec, and Lortab.  Aleve indicated that 3 to 9 percent of patients will experience tinnitus.  The examiner further stated:

There is [no] documentation as to the frequency, duration and total time he took them.  The only claimed drug to cause any possible tinnitus is [A]leve and with the low percentage of patient experiencing tinnitus, the lack of documentation of duration/frequency of medication taken, his age (not in the age range to experience tinnitus from [Acetylsalicylic acid], it is the opinion of this examiner that his tinnitus is less likely as not due to the mediation taken for various ailments...

Finally, in June 2012, upon review of the evidence of record, a VA examiner opined that it was less likely than not the Veteran's hearing loss and tinnitus were proximately due to or the result of his service-connected condition.  The examiner stated that aspirin and NSAIDs can cause ototoxic effects especially at high doses or if the medication is used for long periods of time.  Furthermore, the examiner explained that the toxic effect appears to be dose related and is almost always reversible once medications are discontinued.  

The examiner explained: 

The drugs lists that the [V]eteran has taken for his [service-connected] bilateral knee condition are all aspirin related or NSAIDs with the exception of allopurinol and tylenol.  He is currently taking Naproxen (NSAID) and allopurinol.  If following physician's orders and only taking 2 Naproxen per day these medications should not cause hearing loss.  Therefore if the [V]eteran has not abused any of the medication he was prescribed for his knees it is less likely than not that the [Veteran's] hearing loss was caused by taking medication for his [service-connected] knee conditions.

Upon review of the record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss and tinnitus are related to service or service-connected disability, on a direct basis or as secondary to the medications taken for service-connected disabilities.

The evidence of record does not support the Veteran's contention that his hearing loss and tinnitus are the result of acoustic trauma during his military service as determined by the VA examiners in July 2007 and September 2009.  The Board acknowledges decreased hearing bilaterally at 500 Hz in May 1980 and January 1987 and only in the right ear in January 1987.  However, as explained by the VA examiners, at 500 Hz the left ear was normal at separation and the right ear was normal at the July 2007 VA examination.  Furthermore, the examiners all agreed that acoustic trauma would not typically cause hearing loss at low frequencies, and therefore, should be ruled out as a cause.

Service connection on a presumptive basis for sensorineural hearing loss is also not warranted, as there is no evidence of the disorder to a compensable degree within one year of service discharge.  In fact, the Veteran did not have sensorineural hearing loss on the right ear as defined by VA regulations in 2007.  Rather, the earliest sensorineural hearing loss is shown in the left or right ear is September 2011, many years after service discharge.  As such, the weight of the evidence demonstrates that symptoms of bilateral sensorineural hearing loss were not continuous after service separation, including that hearing loss did not manifest to a compensable degree within one year of service separation. 

Concerning the issue of service connection for tinnitus, the Board acknowledges that the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board notes, however, that the Veteran's statements as to onset of tinnitus symptomatology has been inconsistent (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran denied tinnitus during the course of treatment in 2001.

Furthermore, the Veteran did not claim service connection for hearing loss and tinnitus for close to twenty years following service when he submitted his claim in October 2006.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

If the Veteran had been having problems with hearing loss throughout the years as a result of his military service, it is more probable that he would have filed a claim for benefits earlier than almost twenty years following his release.  The above evidence is more probative than the Veteran's assertion that his current hearing loss and tinnitus had their onset in service, voiced many years after service and in connection with the current claim for disability benefits.  See Curry, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Full consideration has been given to the Veteran's assertions that he has bilateral hearing loss and tinnitus related to service or secondary to the medications taken for his service-connected disabilities.  While he is competent to report that he has hearing loss and tinnitus, he has not provided competent medical evidence to support a finding of a nexus between current his disabilities and noise exposure in service, or secondary to his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, a nexus relationship between his disabilities and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Further, hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  That is, although the Board readily acknowledges that the Veteran is competent to report diminished auditory acuity, there is no indication that the Veteran is competent to provide the sort of objective findings required by 38 C.F.R. § 3.385 or to link a hearing loss disability to in-service noise exposure or a service-connected disabilities. 

Although the Board is sympathetic to the Veteran's claims, based on the lack of objective medical evidence demonstrating an etiological link between the Veteran's bilateral hearing loss and tinnitus and his military service, the Board concludes that the preponderance of the evidence is against granting service connection.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); see generally Ortiz v. Principi, 274 F.3d 1361   (Fed Cir. 2001). 


ORDER

Entitlement to service connection for bilateral hearing loss, to include as secondary to medications taken for service-connected disabilities, is denied.

Entitlement to service connection for tinnitus, to include as secondary to medications taken for service-connected disabilities, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


